DETAILED ACTION
In the Non-Final Rejection mailed 9/22/2020:
Claims 9, 12, and 23-25 were cancelled.
Claims 1-8, 10-11, and 13-22 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 2/18/2021 has been entered:
Claims 1-8, 10-11, and 13-22 are active.
Claims 9, 12, and 23-25 are cancelled.
Response to Arguments
Applicant’s arguments, filed 2/18/2021, with respect to the rejections under 35 USC 112, 35 USC 102, and 35 USC 103 of claims 1-8, 10-11, and 13-22 have been fully considered and are persuasive. The rejections of claims 1-8, 10-11, and 13-22 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Stelte (EP 3109586) and the ADMET Non-Patent Literature (NPL), as detailed below.
Drawings
The drawings were received on 2/18/2021. These drawings are acceptable.
Specification
The amendment to the specification filed 2/18/2021 has been entered.
Claim Objections
Claims 16 and 22 are objected to because of the following informalities:
Regarding claim 16, “having each” in line 2 should say “each having”.
Regarding claim 22, parentheses should be inserted around “t” in line 9 and “Sp(t)” in lines 10 and 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear what applicant intends to claim by the limitation “wherein the pieces are configured so that, when one of the pieces is ensnared by a rotating component of the target UAV so as to exert a negative torque thereon countering a motor torque, the negative torque being smaller than a motor torque limit of the one or more propellers, when the one of the pieces is elongated by less than 10%” as recited in lines 1-5. Clarification is required. The claim was examined only as the scope was best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 10435153), herein ‘Klein’, and further in view of Stelte (EP 3109586), herein ‘Stelte’, and the ADMET Non-Patent Literature (NPL), herein ‘ADMET’.
Regarding claims 1, 5, and 21, Klein discloses a system (Fig. 1) for intercepting a target unmanned aerial vehicle (106) comprising: 
a plurality of countermeasure objects (204), the CM objects configured to interfere with operation of one or more propellers of the target UAV so as to disrupt the lift or thrust of the target UAV (col. 4 lines 8-9), the plurality of CM objects comprising pieces of flexible material that are capable of elastically elongating (nylon; col. 4 lines 16-19); and 
a CM delivery device (102) for delivering the plurality of CM objects into a projected path of the target UAV (Fig. 1).
Klein does not expressly teach wherein the plurality of countermeasure objects are unattached.
Stelte teaches a projectile (1) comprising an effector (4) comprising a plurality of threads (par. 9), wherein the effector can comprise several thread packages that can be released at various points in the airspace (par. 19).

Additionally, the examiner notes that the same structural outcome is produced by simply eliminating the net (202) in the invention of Klein. It has been held that the omission of an element is obvious if the feature is not desired. In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). It has also been held that the deletion of an element and thereby eliminating its function is an obvious expedient. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Klein also does not expressly teach wherein the plurality of CM objects comprising pieces of flexible material that are capable of elastically elongating by at least 10%.
ADMET teaches that it is known that Nylon has an elongation at break of 90%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 
Regarding claim 2, the modified Klein discloses wherein the deploying comprises releasing the plurality of CM objects into the air at a target location to form a cloud of the CM objects (Fig. 1).
Regarding claim 3, the modified Klein discloses wherein the pieces of flexible material are configured to fall at a descent velocity after being released, but does not expressly teach wherein the descent velocity is at most 3 m/s.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the descent velocity of Klein to be at most 3 m/s since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, the modified Klein does not expressly teach wherein the CM objects are characterized by an aerodynamic drag coefficient in a range from 0.075 to 0.75.
In re Aller, 105 USPQ 233. 
Regarding claim 7, the modified Klein discloses wherein the pieces have a length of at least half of a propeller blade of the target UAV and are configured to become ensnared in the one or more propellers of the target UAV (Fig. 4; col. 4 lines 8-9) or a rotating component of the target UAV coupled to the one or more propellers. 
Regarding claim 8, the modified Klein discloses wherein the pieces are configured to penetrate a protective cage surrounding the one or more propellers of the target UAV (Figs. 1-4).
Regarding claim 10, the modified Klein discloses wherein the pieces are configured to become wrapped about an axis of the one or more propellers of the target UAV (Fig. 4). 
Regarding claim 13, Stelte, as applied above, discloses wherein at least one of the plurality of CM objects is configured to exert a torque counter to a torque of a motor of the target UAV upon becoming ensnared by a rotating component of the target UAV, thereby disabling rotation of the one or more propellers of the target UAV prior to the at least one of the plurality of CM objects plastically elongating (par. 10). 
Regarding claim 14, the modified Klein discloses wherein the pieces comprise corrugated edges configured to facilitate being ensnared by the one or more propellers of the target UAV (Figs. 2-3). 
Regarding claim 15, the modified Klein discloses wherein the pieces are configured to become ensnared in a protective cage of the one or more propellers of the target UAV so as to at least partially block airflow to the one or more propellers (Figs. 1-4). 
Regarding claim 16, the modified Klein discloses wherein the pieces of flexible material comprise pieces of a film or a sheet each having a surface area, but does not expressly teach wherein the surface area is at least 20% of an air intake area of one of the one or more propellers of the target UAV (Figs. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the surface area of the pieces of flexible material of Klein to be at least 20% of the air intake area of one of the one or more propellers of the target UAV since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, the modified Klein discloses wherein the deploying comprises forming the cloud of the unattached CM objects occupying an aerial volume with a minimum linear dimension of at least 1.5 meters (Fig. 2; length of each streamer 204 is up to 18 inches or about 0.5 meters and as shown the distance from the streamers 204 on the left of component 104 to the right is significantly larger than 1.5 meters).
Regarding claim 20, the modified Klein does not expressly teach launching a CM delivery projectile carrying the plurality of CM objects toward the target location.
Stelte further teaches wherein the effector (4) comprising the plurality of threads is ejected from a projectile (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of CM objects of Klein to be carried by a projectile launched at the UAV as taught by Stelte in order to bring the plurality of CM objects into the vicinity of the UAV (Stelte; par. 10).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 10435153) in view of Stelte (EP 3109586) and the ADMET Non-Patent Literature (NPL) as applied to claim 1 above, and further in view of Rogers (US 8596178), herein ‘Rogers’.
Regarding claim 6, the modified Klein discloses wherein the pieces of the plurality of CM objects may be fabricated of nylon, but does not expressly teach wherein the pieces are capable of being elastically elongated by 250%.
Rogers teaches a countermeasure system (100) including an expandable countermeasure (102) deployed from a countermeasure launcher (104) at an incoming target (108), wherein the expandable countermeasure (102) includes a flexible body (402) made from materials including nylon and ultra-high molecular weight polyethylene (col. 6 lines 37-42; the examiner notes that the elongation at break of UHMWPE is known to be greater than 250%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of CM pieces of the modified Klein to comprise an ultra-high molecular weight polyethylene material, and thereby be capable of being elastically elongated by 250%, as taught by Rogers in order to obtain the known advantages of ultra-high molecular weight polyethylene over other materials.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 10435153) in view of Stelte (EP 3109586) and the ADMET Non-Patent Literature (NPL) as applied to claim 8 above, and further in view of Rieger (US 5814753), herein ‘Rieger’.
Regarding claim 11, the modified Klein discloses wherein the pieces are characterized by a tensile strength sufficient to exert torque on the one or more propellers that exceeds a motor torque limit of the target UAV when at least one of the plurality of unattached CM objects is ensnared by the one or more propellers (Fig. 4; col. 4 lines 8-9), but doesn’t expressly teach wherein the pieces are elastic.
Rieger teaches a device for combating aircraft (Fig. 1) comprising a plurality of interference bodies (20) formed of an elastic material (col. 2 lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the CM objects of Klein to be elastic as taught by Rieger in order to obtain the known advantages of elastic materials over other materials.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 10435153) in view of Stelte (EP 3109586) and the ADMET Non-Patent Literature (NPL) as applied to claim 7 above, and further in view of Wypyszynski et al. (US 10689109), herein ‘Wypyszynski’.
Regarding claims 18-19, the modified Klein does not expressly teach wherein at least one of the unattached CM objects comprises a piece of a first flexible material attached to a piece of a second flexible material, wherein the second flexible material provides a greater traction with the one or more propellers than the first flexible material, and wherein one of the first and second flexible material is characterized by a greater elasticity that the other of the first and second flexible material.
Wypyszynski teaches an interceptor (100) for countering UAVs (col. 1 lines 14-16), the interceptor comprising an effector (101) composed of materials such a Kevlar, natural fibers, synthetic fibers, plastic, metals, and composites (col. 9 lines 1-5) and which may be flexible (col. 9 lines 5-6), and a plurality of tethers (502) made of materials similar to that of the effector (col. 10 lines 52-53), wherein elastic materials may also be used in combination with the tethers (col. 11 lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of CM objects of the modified Klein to comprise first and second flexible materials as taught by Wypyszynski in order to help dampen the shock created by the interception (Wypyszynski; col. 11 lines 38-39).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 10435153) in view of Stelte (EP 3109586) and the ADMET Non-Patent Literature (NPL) as applied to claim 2 above, and further in view of Dupont (US 8205537), herein ‘Dupont’.
Regarding claim 22, the modified Klein does not expressly teach using a computer system to monitor, compute, estimate, compute, and generate as claimed.
Dupont teaches a system (300) and method (400) for firing an interceptor projectile (10) having a net (12) from a launch tube (100) of a vehicle or structure (104) comprising: monitoring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the invention of the modified Klein to use a computer system as taught by Dupont in order to detect and fire the intercepting countermeasure automatically (Dupont; col. 5 lines 37-40).
Conclusion
Claims 9, 12, and 23-25 are cancelled. Claims 1-8, 10-11, and 13-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641